Citation Nr: 1010945	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  04-26 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to June 
1986.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  Jurisdiction over the case was subsequently 
transferred to the RO in Huntington, West Virginia.

When this case was previously before the Board in July 2009, 
it was remanded for further development.  The case has since 
been returned to the Board for further appellate action.


FINDINGS OF FACT

Hepatitis C was not present in service and is not 
etiologically related to service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A.          § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004). 

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects the originating 
agency provided the 
Veteran with the notice required under the VCAA by letter 
mailed in March 2003, prior to the initial adjudication of 
the claim.  Although the Veteran was not provided notice with 
respect to the disability-rating or effective-date element of 
the claim until December 2006, after the initial adjudication 
of the claim, the Board finds that there is no prejudice to 
the Veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is not warranted for hepatitis C.  Consequently, 
no disability rating or effective date will be assigned, so 
the failure to provide earlier notice with respect to those 
elements of the claim is no more than harmless error.

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA and private medical records have been obtained.  
Neither the Veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.            § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he is entitled to service 
connection for hepatitis C, as he believes that this 
condition originated during his active duty service.  In 
particular, he contends that he contracted hepatitis C during 
an outbreak of the disease at Ft. Leavenworth.  

The Veteran's service treatment records indicate that he was 
treated for an acute episode of hepatitis in 1982.  Reports 
from August 1982 note that a diagnosis of hepatitis C was 
"ruled out."  A medical discharge report notes a diagnosis 
of hepatitis in the summer of 1982.  

With respect to post-service medical records, VA outpatient 
treatment records note a history of hepatitis C.  In March 
2002, the Veteran reported that he contracted hepatitis in 
service during an outbreak in the prison population.  In 
February 2003, liver biopsy results were consistent with 
chronic hepatitis C.  

Records from the Pennsylvania Department of Correction 
indicate that the Veteran claimed he was hepatitis B positive 
in December 1997.  In February 1998, hepatitis C by history 
was noted.

The Veteran was first afforded a VA examination in February 
2005.  The examiner recorded a history of hepatitis diagnosed 
in August 2003.  The Veteran attributed his chronic hepatitis 
C to his episode of hepatitis in 1982.  He denied history of 
intravenous drug use, blood transfusion or tattoos, but he 
did admit to having more than 10 sexual partners.  The 
examiner diagnosed the Veteran with hepatitis C, inactive.  
With respect to whether this condition was related to 
service, the examiner noted that the Veteran's service 
treatment records do not definitely show a diagnosis of 
hepatitis.  There was one occasion of a mild elevation of 
SGPT and SGOT levels, but after discussing this with a 
gastroenterologist, it was determined that these results were 
nonspecific abnormalities and could not be attributed to 
hepatitis.  The examiner concluded that the Veteran's 
hepatitis C was less likely than not related to the Veteran's 
gastrointestinal complaints during active service.

The Veteran was afforded another VA examination in March 
2009.  The Veteran reported a history of a diagnosis of 
hepatitis while in the service, and then experiencing similar 
abdominal and flu-like symptoms in the late 1990s.  
Eventually, he started treatment for hepatitis C in 2003.  
His only noted risk factor for hepatitis C was multiple 
sexual partners both during and after service.  The examiner 
concluded by diagnosing the Veteran with hepatitis C, but was 
unable to determine whether this disability was related to 
service without resorting to mere speculation, as the Veteran 
could have acquired hepatitis C anywhere during the 2-3 
decades prior to his diagnosis.  

In September 2009, the Veteran's file was reviewed by a VA 
physician who is board certified in gastroenterology.  First, 
he noted that based on the Veteran's most recent CT scan and 
other test results, it is very unlikely that the Veteran has 
a chronic liver disease as a result of his hepatitis C, and 
it is likely that his hepatitis C infection was cured by his 
medication therapy in 2003.  Second, he determined that based 
on the Veteran's narrative, it is less likely than not that 
the Veteran developed hepatitis C as a result of any incident 
during his military service.  He noted that the Veteran's 
service treatment records from May 1982 are not consistent 
with a diagnosis of acute hepatitis C.  The examiner further 
noted that the Veterans' elevated SGOT and SGPT levels in 
August 1982 would be consistent with a mild alcoholic 
hepatitis.  He also listed the Veteran's potential risk 
factors for hepatitis as multiple sexual partners.

Based on the foregoing evidence, the Board has determined 
that the Veteran is not entitled to service connection for 
his hepatitis C.  Although there is some evidence of 
hepatitis in service, the September 2009 has explained that 
the in-service findings are more consistent with mild 
alcoholic hepatitis than hepatitis C.  Moreover, both the 
2009 board-certified physician and the February 2005 examiner 
concluded that the Veteran's hepatitis C was less likely than 
not related to service.  In addition, the rationale provided 
by the board-certified physician in 2009 is persuasive.  
There are no opinions of record linking the Veteran's 
hepatitis C to service.

In essence, the evidence linking any current hepatitis C to 
service is limited to the Veteran's own statements.  Lay 
opinions concerning matters requiring medical expertise are 
of no probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  There is nothing in the record showing 
that the veteran has the expertise required to answer the 
medical questions presented in this case.

Accordingly, the Board must conclude that service connection 
is not warranted for the claimed disability.  In reaching 
this decision, the Board has determined that the benefit-of-
the doubt rule is not applicable to this claim because the 
preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


